Exhibit 10.1
AMENDMENT TO THE
WHITNEY HOLDING CORPORATION
AMENDED AND RESTATED 2001 DIRECTORS’ COMPENSATION PLAN


This amendment to the Whitney Holding Corporation Amended and Restated 2001
Directors’ Compensation Plan (the “Plan”) is made and entered into this 23rd day
of July 2008 by Whitney Holding Corporation (the “Company”).


Pursuant to a resolution of the Board of Directors of the Company, in accordance
with Section 14.2 of the Plan, the Plan is hereby amended as follows:


1.  
By deleting Section 5.2 in its entirety and replacing it with the following:



“5.2 Number of Shares. The number of shares of Common Stock transferred by the
Company to each Eligible Director for receipt or deferral hereunder as of each
Stock Transfer Date shall be the number of whole shares of Common Stock equal to
A divided by B, where:


A = the dollar value of $30,000; and
B = the Fair Market Value per share of Common Stock on the Stock Transfer Date.


In determining the number of shares of Common Stock, any fraction of a share
will be rounded up to the next whole number of shares. The amount of Common
Stock shall be subject to adjustment, from time to time, as provided in Section
3.4 hereof.”


2.  
By deleting Section 6.2 in its entirety and replacing it with the following:



“6.2 Grant of Options. Effective as of August 1, 2008, the Plan is amended to
eliminate automatic annual grants of Options to Eligible Directors.”


* * * * * * * * *


This amendment shall be construed in all respects in accordance with, and
governed by, the laws of the State of Louisiana.  Except as specifically set
forth herein, the terms of the Plan shall remain in full force and effect as
prior to this Amendment.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of the date first above written.



 
WHITNEY HOLDING CORPORATION
       
By:
___________________________
 
Name:
John C. Hope, III
 
Title:
Chairman of the Board & Chief Executive Officer


